Case: 1:15-cv-00388-WOB-SKB Doc #: 26 Filed: 10/29/20 Page: 1 of 4 PAGEID #: 102


                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

TOMEK OSSOSKI,                                                            Case No. 1:15-cv-388

        Plaintiff,
                                                                          Bertelsman, J.
                v.                                                        Bowman, M.J.

CARESPRING HEALTHCARE
HOLDINGS, INC., et al.,

        Defendants.


                              REPORT AND RECOMMENDATION

        Through counsel, the above-captioned employment discrimination case was filed

by Plaintiff more than five years ago. Ultimately, the matter was fully resolved through a

court-facilitated settlement conference held on September 15, 2017. Three years after

the dismissal of this action, Plaintiff has filed a pro se motion seeking to have the entirety

of the record “sealed and not be made public.” (Doc. 25). Plaintiff’s motion has been

referred to the undersigned magistrate judge by the presiding district judge.1

        I.       Analysis

        Plaintiff seeks to seal the record in order to prevent its discovery by any member

of the public who types his name into a search engine. Plaintiff explains that “when

someone types in my name in Google search the [case] shows up on [the] first line,” which




1
 A magistrate judge may dispose of any non-dispositive “pretrial” motion by order. See 28 U.S.C.
§636(b)(1)(A). Pursuant to 28 U.S.C. §636(b)(1)(B), a district judge also may refer dispositive motions and
certain enumerated post-trial motions to a magistrate judge for a Report and Recommendation. The list of
post-trial matters in §636(b)(1)(B) does not include a motion to seal the record, but a district judge may
refer other matters “as are not inconsistent with the Constitution and laws of the United States.” 28 U.S.C.
§ 636(b)(1)(3). A pretrial motion to seal would be non-dispositive. However, out of an abundance of caution
based on the closed status of this case, the undersigned addresses the pending motion by Report and
Recommendation rather than by Order.
Case: 1:15-cv-00388-WOB-SKB Doc #: 26 Filed: 10/29/20 Page: 2 of 4 PAGEID #: 103


Plaintiff believes is preventing him from obtaining employment. Unfortunately for Plaintiff,

the stated grounds do not provide a basis for sealing this record.

       Unlike information merely exchanged between the parties, “[t]he public has a

strong interest in obtaining the information contained in the court record.” Shane Group,

Inc. v. Blue Cross Blue Shield of Michigan, 825 F.3d 299, 305 (6th Cir. 2016) (quoting

Brown & Williamson Tobacco Corp. v. F.T.C., 710 F.2d 1165, 1180 (6th Cir. 1983)); see

also generally, Nixon v. Warner Comms., 435 U.S. 589, 597, 98 S.Ct. 1306 (1978). While

public access to judicial records is not absolute, the strong presumption in favor of public

access is not easily overcome. Jessup v. Luther, 277 F.3d 926, 928 (7th Cir.2002). Thus,

“sealing of court records is not warranted absent the presence of a factor sufficient to

outweigh the strong interest in public access, such as national security considerations,

trade secrets, personal privacy interests, and personal safety concerns.” United States

ex rel. Jack Permison v. Superlative Techs., 492 F.Supp.2d 561, 564 (E.D. Va.2007). A

party’s fear of embarrassment or harm to reputation does not provide grounds for sealing

a public record. See Mann v. Boatright, 477 F.3d 1140 (10th Cir.2007); Zurich American

Ins. Co. v. Rite Aid Corp., 345 F.Supp.2d 497 (E.D.Pa.2004). That includes a fear of a

negative impact on future employment. See U.S. v. Bon Secours Cottage Health

Services, 665 F.Supp.2d 782, 786 (E.D. Mich. 2008) (holding that fear of retaliation by

current or future employers is not sufficient basis to seal record). The “natural desire” of

parties to safeguard their reputations against potentially prejudicial information “cannot

be accommodated by courts without seriously undermining the tradition of an open

judicial system.” Brown & Williamson Tobacco Corp., 710 F.2d at 1179-80.




                                             2
Case: 1:15-cv-00388-WOB-SKB Doc #: 26 Filed: 10/29/20 Page: 3 of 4 PAGEID #: 104


        II.     Conclusion and Recommendation

        Because Plaintiff fails to satisfy his heavy burden to show the need for sealing the

entire record, IT IS RECOMMENDED THAT his pro se motion to seal this closed case

(Doc. 25) be DENIED, with a copy of this R&R to be served upon Plaintiff at the address

identified on the envelope containing the motion in addition to all counsel of record

through the cm/ecf system.2



                                                                   s/ Stephanie K. Bowman
                                                                   Stephanie K. Bowman
                                                                   United States Magistrate Judge




2
 The return address listed on the envelope in which Plaintiff mailed his motion to this Court is: 108 Southern
Trace, Cincinnati, OH 45255.

                                                      3
Case: 1:15-cv-00388-WOB-SKB Doc #: 26 Filed: 10/29/20 Page: 4 of 4 PAGEID #: 105


                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

TOMEK OSSOSKI,                                               Case No. 1:15-cv-388

      Plaintiff,
                                                             Bertelsman, J.
              v.                                             Bowman, M.J.

CARESPRING HEALTHCARE
HOLDINGS, INC., et al.,

      Defendants.

                                        NOTICE

      Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS after

being served with a copy thereof. That period may be extended further by the Court on

timely motion by either side for an extension of time. All objections shall specify the

portion(s) of the R&R objected to, and shall be accompanied by a memorandum of law in

support of the objections. A party shall respond to an opponent’s objections within

FOURTEEN DAYS after being served with a copy of those objections. Failure to make

objections in accordance with this procedure may forfeit rights on appeal. See Thomas

v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                           4
